NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2007-5039


                           GEORGE CALVIN MCCULLOUGH,

                                                   Plaintiff-Appellant,

                                            v.


                                    UNITED STATES,

                                                   Defendant-Appellee.


      George Calvin McCullough, of Anderson, South Carolina, pro se.

       Richard P. Schroeder, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, and Kathryn A. Bleecker, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Emily C. Hewitt
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-5039


                         GEORGE CALVIN MCCULLOUGH,

                                                             Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                             Defendant-Appellee.

                          __________________________

                            DECIDED: June 6, 2007
                          __________________________


Before MAYER, Circuit Judge, CLEVENGER, Senior Circuit Judge, and PROST, Circuit
Judge.

PER CURIAM.

      George Calvin McCullough appeals from the final judgment of the United States

Court of Federal Claims dismissing his complaint.        McCullouch v. United States,

No. 06-483 (Sept. 29, 2006). We dismiss Mr. McCullough’s appeal.

                                           I

      An appeal from the Court of Federal Claims must be filed within 60 days after

entry of judgment. See 28 U.S.C. 2107(b). Mr. McCullough did not file his notice of

appeal until 88 days after the Court of Federal Claims entered its judgment dismissing

his complaint.
                                            II

       The requirement of a timely filed notice of appeal is mandatory and jurisdictional,

and cannot be waived. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61

(1982); see Fed. R. App. P. 26(b) (stating that “the court may not extend the time to file

a notice of appeal”). An untimely appeal to this court must be dismissed for lack of

jurisdiction. Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.

Cir. 1983).

       Because Mr. McCullough’s appeal is untimely, we dismiss.

       No costs.




2007-5039                               2